Citation Nr: 0705778	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).   


FINDINGS OF FACT

An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.   


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in March 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letters adequately 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The Board also notes 
that in July 2006 the RO provided notice with respect to the 
effective-date elements of the claims, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial duty to assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes that the appeal may be 
adjudicated without another remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The Board notes that the veteran's claim for service 
connection for a psychiatric disorder was previously denied 
by the RO in a decision of October 1970 on the basis that the 
veteran's nervous condition did not originate in service and 
was not shown to have been aggravated while he was on active 
duty.  Significantly, the additional evidence presented since 
that decision includes a VA medical opinion dated in November 
2001 which noted that the veteran's psychological condition 
was considerably more stable prior to his time in the 
military and that he started needing psychiatric care shortly 
after his discharge.  Such a record is new and material, and 
the claim has been reopened.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that he had difficulties with stuttering 
during service and this represented the presence of a 
psychiatric disorder which was caused or aggravated by 
service.

The Board has conducted a careful review of the record, and 
concludes that the record is without sufficient evidence 
supportive of a finding that the veteran's current 
psychiatric disorder became manifest or otherwise originated 
during his period of service or within one year of service 
separation.  

There is no finding that a chronic psychiatric disorder was 
treated or diagnosed during service.  On entrance into 
service, the veteran gave a history of having stuttering or 
stammering.  A physician noted that he stuttered only 
slightly.  The Board has noted that the veteran's service 
medical records show that he was seen on several occasions 
from speech problems.  A service medical health clinic record 
dated in May 1967 noted that the veteran had difficulty 
speaking which he said had gotten worse since he was in the 
army.  Following mental status examination, it was noted that 
the veteran's stammering was being aggravated by active duty, 
but it was also noted that he did not appear to be seriously 
emotionally distressed at that time.  Neither that record, 
nor any other service record contains a diagnosis of a 
psychiatric disorder.  The report of a medical examination 
conducted in February 1969 for the purpose of the veteran's 
separation from service shows that psychiatric evaluation was 
normal.  

There is also no medical evidence of the manifestation of a 
psychosis within a year of separation of service.  The 
earliest medical record demonstrating the presence of a 
psychiatric disorder is a VA hospital summary dated in August 
1970 which contains a diagnosis of anxiety reaction and 
explosive personality.  The report notes problems involving 
relationships with his wife and family members, as well as 
financial problems, but does not contain any mention of the 
veteran's period of service.  Of particular significant, the 
report does not contain any medical opinion linking that 
disorder to service.  

The recent medical evidence which has been presented includes 
numerous records showing current diagnoses of psychiatric 
disorders such as major depression and a bipolar disorder.  
However, the evidence is mixed with respect to whether any 
current disorder is related to service.  As was noted above, 
a VA medical opinion dated in November 2001 noted that the 
veteran's psychological condition was considerably more 
stable prior to his time in the military and that he started 
needing psychiatric care shortly after his discharge.  
However, that same examiner also noted that he did not have 
access to the veteran's claims file, and for that reason the 
case presented a diagnostic puzzle because of inadequate 
records.  The examiner concluded that any possible link 
between the surmised bipolar disorder and the veteran's 
military service cannot be substantiated without access to 
the patient's claims file.  

The veteran was later afforded another VA psychiatric 
examination in July 2002.  The examiner noted that the 
examination was conducted only after a through review of all 
extant records which the examiner noted were extensive and 
voluminous.  The VA examiner noted that the veteran was given 
a mental health evaluation in 1967 for longstanding speech 
problem, but no mental disorder was found and no treatment 
was prescribed.  The VA examiner further noted that the 
veteran managed to serve out the remainder of his two year 
hitch with no further episodes noted.  The VA examiner also 
noted that post service evidence includes a VA hospital 
summary dated in 1988 which reflected depression due to 
alcohol use.  The examiner stated that this cause and effect 
relationship between alcohol consumption and depression is 
well known to clinicians, but is seldom as clearly delineated 
as was done in this particular instance.  Following mental 
status examination, the VA examiner concluded that the 
veteran did not experience a significant psychiatric episode 
during service.

The Board finds that this opinion, which weighs against the 
claim, has much greater probative value than the prior 
opinion which was based solely on the oral history provide by 
the veteran without review of the claims file.  In summary, 
the record is devoid of credible evidence establishing that 
the veteran's current psychiatric disorder became manifest or 
otherwise originated during the veteran's period of service.  
The probative medical evidence simply fails to adequately 
establish any nexus between this disorder and the veteran's 
period of service.  Therefore, the Board concludes that a 
psychiatric disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


